UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-03916 Name of Registrant: Vanguard Specialized Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: January 31 Date of reporting period: February 1, 2017 – July 31, 2017 Item 1: Reports to Shareholders Semiannual Report | July 31, 2017 Vanguard Energy Fund A new format, unwavering commitment As you begin reading this report, you’ll notice that we’ve made some improvements to the opening sections—based on feedback from you, our clients. Page 1 starts with a new ”Your Fund’s Performance at a Glance,” a concise, handy summary of how your fund performed during the period. In the renamed ”Chairman’s Perspective,” Bill McNabb will focus on enduring principles and investment insights. We’ve modified some tables, and eliminated some redundancy, but we haven’t removed any information. At Vanguard, we’re always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Fund’s Performance at a Glance. 1 Chairman’s Perspective. 2 Advisors’ Report. 6 Fund Profile. 10 Performance Summary. 12 Financial Statements. 13 About Your Fund’s Expenses. 27 Trustees Approve Advisory Arrangements. 29 Glossary. 31 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. Your Fund’s Performance at a Glance • For the six months ended July 31, 2017, Vanguard Energy Fund returned about –5%. It trailed its benchmark, the MSCI ACWI Energy Index, and the average return of its global natural resources peer funds. • The fund, managed by two advisors, seeks long-term capital appreciation through its multicapitalization exposure to global energy stocks. • Energy stocks generally posted subpar results for the period as inventories remained high and as crude oil and natural gas prices trended downward. Increased production in non-OPEC countries also hurt oil prices. Natural gas prices were restrained by decreased electric power usage, competitive coal prices, and the growing use of renewables. • The fund benefited modestly from its overweighting of utility stocks, exposure to the materials sector, and underweighting of oil and gas equipment services companies. Total Returns: Six Months Ended July 31, 2017 Total Returns Vanguard Energy Fund Investor Shares -5.30% Admiral™ Shares -5.27 MSCI ACWI Energy Index -2.87 Global Natural Resources Funds Average -3.95 Global Natural Resources Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Energy Fund 0.41% 0.33% 1.43% The fund expense ratios shown are from the prospectus dated May 25, 2017, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2017, the fund’s annualized expense ratios were 0.39% for Investor Shares and 0.31% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2016. Peer group: Global Natural Resources Funds. 1 Chairman’s Perspective Bill McNabb Chairman and Chief Executive Officer Dear Shareholder, It’s said that fierce debates often generate more heat than light. And that’s been true of the ongoing face-off between sharply divided advocates of index funds and of actively managed funds. For too long, the decision regarding active and index investing has been framed as either-or: Just pick a side and go all-in. But this choice is actually much more nuanced than a binary yes or no. You may feel that your allegiance can belong to only one sports team, but you don’t have to approach investment strategies that way. (I’ll root for the Philadelphia Eagles no matter whom they’re playing, but my personal investment portfolio includes both index and active funds.) Yes, indexing can be a valuable starting point for investors, and many may index their entire portfolio. But depending on your circumstances, an allocation to active management may be appropriate. Recently published Vanguard research is illuminating on this point. Beyond helping you determine whether you’re a good candidate for active strategies, the paper Making the Implicit Explicit: A Framework for the Active-Passive Decision can help establish active and passive allocation targets for a range of investors. (You can read the paper at vanguard.com/research.) 2 Notching a record of outperformance We’re a pioneer and leader in index fund investing, so why am I suggesting that active management may be appropriate? Often overshadowed by our indexing reputation is Vanguard’s commitment to—and success with—active management. We oversee about $1 trillion in actively managed assets. And the results have been impressive, as the overwhelming majority of our active funds outperformed the average returns of their peers over the last decade. 1 In addition, nearly half of our active funds have outperformed their benchmark indexes over the same period, a level of success that’s not easy to achieve. 2 Make no mistake: The challenges of outperforming the market through active management are steep. So Vanguard has developed an approach with distinct characteristics that can improve your chances of success. Chief among those advantages are low costs. As I’ve written before, paying less for your funds is one way to improve your odds of achieving success in active Market Barometer Total Returns Periods Ended July 31, 2017 Five Years Six Months One Year (Annualized) Stocks Russell 1000 Index (Large-caps) 9.24% 15.95% 14.85% Russell 2000 Index (Small-caps) 5.35 18.45 14.19 Russell 3000 Index (Broad U.S. market) 8.94 16.14 14.79 FTSE All-World ex US Index (International) 14.05 18.81 8.11 Bonds Bloomberg Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.51% -0.51% 2.02% Bloomberg Barclays Municipal Bond Index (Broad tax-exempt market) 3.72 0.26 3.10 Citigroup Three-Month U.S. Treasury Bill Index 0.34 0.51 0.15 CPI Consumer Price Index 0.80% 1.73% 1.33% The performance data shown represent past performance, which is not a guarantee of future results. 1 For the ten years ended June 30, 2017, 50 of 53 fixed income, 19 of 19 balanced, and 38 of 40 stock fund share classes—or 107 of 112 share classes of active Vanguard funds—outperformed their peer-group averages. Source: Vanguard, based on data from Lipper, a Thomson Reuters Company. 2 For the ten years ended June 30, 2017, 21 of 53 fixed income, 5 of 19 balanced, and 23 of 40 stock fund share classes—or 49 of 112 share classes of active Vanguard funds—outperformed their benchmark indexes. Source: Vanguard, based on data from Lipper, a Thomson Reuters Company. 3 management. Investors need to watch not only explicit costs, such as those reflected in fund expense ratios, but also implicit ones, such as trading costs, which can be significant because of the higher portfolio turnover associated with many active funds. Historically, costs have been a reliable predictor of fund performance. But low costs don’t guarantee positive results. Talent is also critical. For this reason, Vanguard dedicates a lot of time, attention, and resources to manager selection and the ongoing oversight of managers. Reaching beyond our walls To serve our investors, we’re committed to identifying and attracting the best active managers across a range of investment styles and approaches. We recognize that not all great active managers reside in Valley Forge, Pennsylvania, where Vanguard is headquartered. As a result, we look across the world for managers for many of our active funds. We oversee about $600 billion in assets that are managed by external advisors and partner with more than 25 firms employing hundreds of investment professionals and supporting analysts. These firms are responsible for more than 70 investment mandates within our active portfolios. Stay patient and control taxes Costs and manager selection are critical, but they aren’t the only necessities. You’ll also need a healthy supply of what many investors don’t possess in abundance: patience. Having the fortitude to wait is essential because even those active managers with the best track records go through significant periods of underperformance. Patience is also crucial because investors in active strategies must stay disciplined and stick with them over time to take full advantage of the compounding benefits of outperformance. This is easy to say but often difficult to execute. A few years ago, Vanguard looked at those actively managed domestic equity funds across the industry that did best over the previous 15 years. We found that even though these funds outperformed their benchmark indexes over that long period, 97% lagged the benchmarks in at least five calendar years. And two-thirds of the outperforming funds experienced at least three consecutive years of underperformance. 3 Tax efficiency is another important consideration. In general, investors shouldn’t hold active strategies in an account that lacks tax protection. 3 Source: Vanguard calculations for the 15 years ended December 31, 2012, using data from Morningstar, Inc. 4 The tax drag associated with most active funds because of their higher turnover can be neutralized by holding the investments in tax-advantaged accounts, such as IRAs and 401(k) plans. If you keep your focus on these four considerations—costs, manager selection, patience, and taxes—you’ll enhance your chances of achieving success with actively managed funds. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer August 14, 2017 Vanguard fund shareholders encouraged to vote in proxy campaign This summer we are asking you to vote on the election of trustees for all U.S.-domiciled Vanguard funds, and on several fund policy proposals that we believe are in the best interests of all shareholders. Vanguard filed a proxy statement on August 14, 2017, with the U.S. Securities and Exchange Commission (SEC). Proxy materials are being provided to Vanguard fund shareholders with instructions on how to vote online, by phone, or by mail. A shareholder meeting is scheduled to be held in Scottsdale, Arizona, on November 15, 2017, when voting will conclude. We encourage you to vote promptly. Please visit vanguard.com for updates. 5 Advisors’ Report For the six months ended July 31, 2017, Vanguard Energy Fund returned about –5%. It trailed its benchmark, the MSCI ACWI Energy Index, and the average return of its global natural resources peer funds. Your fund is managed by two advisors, a strategy that enhances fund diversification by providing exposure to distinct yet complementary investment approaches. It’s not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the amount and percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors also have provided a discussion of the investment environment that existed during the year and of how their portfolio positioning reflects this assessment. These reports were prepared on August 16, 2017. Vanguard Energy Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 94 8,698 Emphasizes long-term total-return opportunities Company LLP from the various energy subsectors: international oils, foreign integrated oils and foreign producers, North American producers, oil services and equipment, transportation and distribution, and refining and marketing. Vanguard Quantitative Equity 4 388 Employs a quantitative fundamental management Group approach using models that assess valuation, management decisions, market sentiment, and earnings and balance-sheet quality of companies as compared with their peers. Cash Investments 2 194 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stock. Each advisor may also maintain a modest cash position. 6 Wellington Management Company llp Portfolio Manager: Gregory LeBlanc, CFA, Senior Managing Director, Equity Portfolio Manager, and Global Industry Analyst The investment environment The energy sector struggled during the half year. The fund’s benchmark returned –2.87%, trailing global equities, which returned about 12%, as measured by the MSCI All Country World Index. After a strong 2016 that culminated in a surprising agreement from OPEC to lower production levels, oil prices stagnated for three months while the market tried to determine the ultimate impact of the production cuts. Unfortunately for the sector, U.S. inventory numbers ticked higher in early March, pushing oil below $50 per barrel for the first time since November and weighing on energy stocks. In May, after months of speculation, energy investors learned that OPEC was extending its production cuts for nine more months, with OPEC countries and other major oil producers continuing to target a collective output reduction of 1.8 million barrels per day through March 2018. The decision to extend production cuts in May seemed to have been largely factored into pricing, resulting in a tepid response and lower oil prices over the next month. There will now be a renewed focus on compliance with the cuts; on global demand, which remains strong; and on the response from U.S. shale companies as oil moves below $50. Our investment strategy Wellington Management’s portion of Vanguard Energy Fund emphasizes long-term total-return opportunities from the various energy subsectors: North American producers, non-North American producers, oil services and equipment, transportation and distribution, and refining and marketing. Our successes and shortfalls Security selection drove the fund’s underperformance for the period, most notably among upstream producers; an overweighting of that subindustry also weighed on results. A preference for exploration and production companies over some integrated oil companies detracted, as exploration and production businesses tend to be more sensitive to oil prices and U.S. inventory releases. Key detractors included Patterson-UTI Energy, QEP Resources, and Newfield Exploration. These North American production companies are where we continue to see the most opportunity in the sector. We have kept these holdings, believing they are well-positioned to outperform over the long term. 7 The portfolio benefited from selection among transportation-related and integrated oil companies, including Innogy, a German utility company focused on renewables. We believe that this business is attractive and that its stock should benefit from favorable regulatory trends. India-based Reliance Industries was another top contributor. Its ability to restrain capital spending and improve its balance sheet has made it an outlier and led to strong year-to-date returns. The portfolio also benefited from its holdings in upstream producers Rice Energy, Galp Energia, and Cabot Oil & Gas. The fund’s positioning We are disappointed that performance in the sector has retreated after last year’s rally. Persistent supplies and U.S. inventories have pushed sentiment in energy to extremely negative levels, while low oil prices have pushed margins in the sector to levels not seen since 2009. As we look toward the rest of the fiscal year, we expect that inventories will continue to move lower, which should help to improve sentiment. We always forecast a range of possible outcomes, but we believe that our focus on companies with the best assets and strong management teams will lead to outperformance across these scenarios. Vanguard Quantitative Equity Group Portfolio Managers: James P. Stetler Binbin Guo, Principal, Head of Alpha Equity Investments The investment environment Energy stocks generally posted subpar results for the six months as inventories remained high and as crude oil and natural gas prices trended downward. Increased production in non-OPEC countries also hurt oil prices and helped offset the impact of production cuts that OPEC extended in May. Natural gas prices were restrained by decreased electric power usage, competitive coal prices, and the growing use of renewables. Investment objective and strategy Although it’s important to understand how our overall performance is affected by the macroeconomic factors we’ve described, our approach to investing focuses on specific fundamentals—not on technical analysis of stock price movements. We compare all stocks in our investment universe within the same industry groups in order to identify those with characteristics that we believe will outperform over the long run. 8 To do this, we use a strict quantitative process that systematically focuses on several key fundamental factors. We believe that attractive stocks exhibit four key themes: (1) high quality—healthy balance sheets and consistent cash-flow generation; (2) effective use of capital—sound investment policies that favor internal over external funding; (3) strong market sentiment—market confirmation of our view; and (4) reasonable valuation—avoidance of overpriced stocks. Using these results, we construct our portfolio with the goal of maximizing expected return and minimizing exposure to risks that our research indicates do not improve returns. Our successes and shortfalls For the six months, our quality, valuation, and sentiment models boosted performance, while our management decisions model detracted. Our positions in subindustries further downstream in the production process (refiners, processors, marketing, and distribution) posted the strongest results; refiners, in particular, benefited from higher margins caused by falling oil and gas prices. Despite relatively strong stock selection, companies in subindustries further upstream in the production cycle (oil and gas drilling, exploration and production, and equipment and services) fared less well, as they tend to lag when prices fall. Our most successful overweight holdings included OMV AG, Motor Oil Hellas Corinth Refineries, GS Holdings, Polski Koncern Naftowy ORLEN, and Tupras Turkiye Petrol Rafinerileri. Our results were dragged down by underweight allocations to Reliance Industries and Andeavor as well as our overweight positions in Petrofac, Newfield Exploration, and Devon Energy. 9 Energy Fund Fund Profile As of July 31, 2017 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VGENX VGELX Expense Ratio 1 0.41% 0.33% 30-Day SEC Yield 2.15% 2.23% Portfolio Characteristics DJ U.S. MSCI Total ACWI Market Fund Energy FA Index Number of Stocks 143 140 3,786 Median Market Cap $37.2B $55.5B $61.2B Price/Earnings Ratio 27.2x 22.6x 21.5x Price/Book Ratio 1.6x 1.4x 2.8x Return on Equity 5.7% 7.4% 15.1% Earnings Growth Rate -21.6% -21.2% 10.1% Dividend Yield 2.6% 3.8% 1.8% Foreign Holdings 31.2% 46.6% 0.0% Turnover Rate (Annualized) 25% — — Short-Term Reserves 2.8% — — Volatility Measures DJ MSCI U.S. Total ACWI Market Energy FA Index R-Squared 0.96 0.29 Beta 1.04 0.99 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Exxon Mobil Corp. Integrated Oil & Gas 9.2% Chevron Corp. Integrated Oil & Gas 6.2 Pioneer Natural Oil & Gas Exploration Resources Co. & Production 4.9 Royal Dutch Shell plc Integrated Oil & Gas 4.3 TOTAL SA Integrated Oil & Gas 3.8 EOG Resources Inc. Oil & Gas Exploration & Production 3.2 Schlumberger Ltd. Oil & Gas Equipment & Services 3.1 BP plc Integrated Oil & Gas 3.0 Valero Energy Corp. Oil & Gas Refining & Marketing 2.4 Diamondback Energy Oil & Gas Exploration Inc. & Production 2.1 Top Ten 42.2% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated May 25, 2017, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2017, the annualized expense ratios were 0.39% for Investor Shares and 0.31% for Admiral Shares. 10 Energy Fund Subindustry Diversification (% of equity exposure) MSCI ACWI Fund Energy Coal & Consumable Fuels 0.0% 1.0% Industrials 0.3 0.0 Information Technology 0.4 0.0 Integrated Oil & Gas 39.0 52.2 Oil & Gas Drilling 1.2 0.3 Oil & Gas Equipment & Services 7.7 7.4 Oil & Gas Exploration & Production 31.7 18.7 Oil & Gas Refining & Marketing 8.6 9.5 Oil & Gas Storage & Transportation 4.4 10.9 Utilities 5.2 0.0 Other 1.5 0.0 Sector categories are based on the Global Industry Classification Stand ard (“GICS”), except for the “Other” category (if applicable), which includes securities that have not been provided a GICS classification as of the effective reporting period. Market Diversification (% of equity exposure) Europe United Kingdom 7.5% France 3.9 Italy 2.3 Portugal 1.8 Germany 1.0 Other 0.6 Subtotal 17.1% Pacific Japan 0.7% Other 0.6 Subtotal 1.3% Emerging Markets Russia 3.0% India 2.8 Other 1.6 Subtotal 7.4% North America United States 67.9% Canada 6.3 Subtotal 74.2% 11 Energy Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): January 31, 2007, Through July 31, 2017 For a benchmark description, see the Glossary. Note: For 2018, performance data reflect the six months ended July 31, 2017. Average Annual Total Returns: Periods Ended June 30, 2017 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 5/23/1984 -1.07% 0.49% -0.09% Admiral Shares 11/12/2001 -1.00 0.55 -0.03 See Financial Highlights for dividend and capital gains information. 12 Energy Fund Financial Statements (unaudited) Statement of Net Assets As of July 31, 2017 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (95.1%) 1 United States (63.9%) Electric Utilities (1.3%) OGE Energy Corp. 3,012,659 108,034 Avangrid Inc. 293,304 13,322 121,356 Energy Equipment & Services (7.8%) Schlumberger Ltd. 4,155,736 285,083 Halliburton Co. 3,995,117 169,553 * Baker Hughes a GE Co. 3,521,806 129,919 Patterson-UTI Energy Inc. 5,537,571 107,097 *,^ Weatherford International plc 6,567,920 29,293 720,945 Multi-Utilities (1.3%) Sempra Energy 1,058,663 119,639 Oil, Gas & Consumable Fuels (52.9%) Integrated Oil & Gas (17.2%) Exxon Mobil Corp. 10,639,954 851,622 Chevron Corp. 5,259,486 574,283 Occidental Petroleum Corp. 2,762,926 171,108 Oil & Gas Exploration & Production (26.7%) Pioneer Natural Resources Co. 2,780,483 453,497 EOG Resources Inc. 3,134,478 298,214 * Diamondback Energy Inc. 2,061,914 197,696 EQT Corp. 2,433,316 155,002 Cabot Oil & Gas Corp. 5,460,566 135,804 * Newfield Exploration Co. 4,535,989 130,319 Cimarex Energy Co. 1,259,068 124,686 * Concho Resources Inc. 949,408 123,670 ConocoPhillips 2,476,910 112,378 Market Value • Shares ($000) Anadarko Petroleum Corp. 2,391,125 109,203 * Antero Resources Corp. 5,005,310 103,210 * Energen Corp. 1,508,281 80,361 * Callon Petroleum Co. 6,776,788 76,713 Devon Energy Corp. 1,996,944 66,518 Hess Corp. 1,315,431 58,589 * Rice Energy Inc. 1,906,331 53,320 Noble Energy Inc. 1,798,646 51,999 * Parsley Energy Inc. Class A 1,336,065 39,120 * Centennial Resource Development Inc. Class A 2,014,206 33,799 * QEP Resources Inc. 3,891,524 33,350 Marathon Oil Corp. 1,607,034 19,654 * Extraction Oil & Gas Inc. 1,125,063 13,703 * Continental Resources Inc. 361,525 12,086 Apache Corp. 16,349 809 Oil & Gas Refining & Marketing (6.3%) Valero Energy Corp. 3,277,508 226,050 Marathon Petroleum Corp. 3,362,786 188,282 Phillips 66 2,022,409 169,377 Tesoro Corp. 2,020 201 Oil & Gas Storage & Transportation (2.7%) Kinder Morgan Inc. 8,285,138 169,265 Targa Resources Corp. 1,526,076 70,825 * Cheniere Energy Inc. 165,900 7,499 Williams Cos. Inc. 53,583 1,703 4,913,915 Other (0.6%) ^,2 Vanguard Energy ETF 578,000 52,471 Total United States 5,928,326 13 Energy Fund Market Value • Shares ($000) International (31.2%) Argentina (0.2%) YPF SA ADR 999,294 20,186 Australia (0.4%) Oil Search Ltd. 6,705,843 35,679 * Santos Ltd. 1,090,812 2,964 Caltex Australia Ltd. 33,000 822 * WorleyParsons Ltd. 70,000 661 Woodside Petroleum Ltd. 21,903 512 40,638 Austria (0.0%) OMV AG 58,532 3,316 Brazil (0.6%) * Petroleo Brasileiro SA ADR 5,732,679 50,505 * Petroleo Brasileiro SA 789,532 3,494 * Petroleo Brasileiro SA Preference Shares 740,600 3,156 57,155 Canada (6.2%) Suncor Energy Inc. (New York Shares) 4,250,776 138,660 TransCanada Corp. (New York Shares) 2,495,579 127,574 * Seven Generations Energy Ltd. Class A 4,556,078 79,190 Encana Corp. (New York Shares) 6,241,762 62,792 Canadian Natural Resources Ltd. (New York Shares) 1,425,951 43,634 ^ ARC Resources Ltd. 2,192,154 30,225 Cenovus Energy Inc. 2,726,270 22,928 Crescent Point Energy Corp. 2,086,035 16,397 ^ PrairieSky Royalty Ltd. (Toronto Shares) 605,648 15,040 Suncor Energy Inc. 312,137 10,182 Enbridge Inc. 194,981 8,082 TransCanada Corp. 88,972 4,546 Encana Corp. 325,821 3,280 Canadian Natural Resources Ltd. 95,909 2,933 * Husky Energy Inc. 214,141 2,479 PrairieSky Royalty Ltd. 93,253 2,313 570,255 China (0.4%) ^ PetroChina Co. Ltd. ADR 437,426 28,262 China Petroleum & Chemical Corp. 6,223,600 4,718 Market Value • Shares ($000) Kunlun Energy Co. Ltd. 2,664,000 2,656 China Longyuan Power Group Corp. Ltd. 3,158,000 2,310 Huaneng Renewables Corp. Ltd. 7,024,000 2,138 CNOOC Ltd. 709,717 794 PetroChina Co. Ltd. 306,000 197 41,075 Colombia (0.0%) Ecopetrol SA ADR 248,726 2,323 Denmark (0.1%) Vestas Wind Systems 53,899 5,268 Finland (0.0%) Neste Oyj 62,687 2,718 France (3.8%) TOTAL SA ADR 6,602,242 334,536 TOTAL SA 363,747 18,498 353,034 Germany (1.0%) 3 Innogy SE 2,246,031 94,334 Greece (0.0%) Motor Oil Hellas Corinth Refineries SA 98,689 2,222 Hellenic Petroleum SA 204,579 1,892 4,114 Hungary (0.0%) MOL Hungarian Oil & Gas plc 33,591 2,911 India (2.7%) Reliance Industries Ltd. 5,378,007 135,380 Power Grid Corp. of India Ltd. 27,753,468 96,578 Bharat Petroleum Corp. Ltd. 427,762 3,141 Oil & Natural Gas Corp. Ltd. 1,185,939 3,132 Hindustan Petroleum Corp. Ltd. 454,060 2,711 Indian Oil Corp. Ltd. 471,998 2,705 GAIL India Ltd. 393,299 2,310 * Mangalore Refinery & Petrochemicals Ltd. 1,053,892 2,041 Vedanta Ltd. 63,882 279 248,277 Israel (0.0%) Oil Refineries Ltd. 4,601,185 2,139 14 Energy Fund Market Value • Shares ($000) Italy (2.3%) ^ Eni SPA ADR 4,491,584 141,844 Tenaris SA ADR 1,946,082 61,379 Eni SPA 240,745 3,812 Saipem SPA 593,724 2,436 209,471 Japan (0.7%) Inpex Corp. 5,486,568 53,393 JXTG Holdings Inc. 892,200 3,966 Idemitsu Kosan Co. Ltd. 97,400 2,364 Cosmo Energy Holdings Co. Ltd. 133,100 2,306 Showa Shell Sekiyu KK 27,300 297 62,326 Norway (0.1%) Statoil ASA 254,494 4,783 Subsea 7 SA 133,137 1,973 6,756 Poland (0.1%) Polski Koncern Naftowy ORLEN SA 113,051 3,347 * Grupa Lotos SA 147,650 1,995 Polskie Gornictwo Naftowe i Gazownictwo SA 120,000 223 5,565 Portugal (1.7%) Galp Energia SGPS SA 9,888,044 158,413 Russia (2.9%) Rosneft Oil Co. PJSC GDR 26,071,804 133,907 Lukoil PJSC ADR 2,592,948 120,819 AK Transneft OAO Preference Shares 914 2,761 Tatneft PJSC ADR 61,525 2,372 Surgutneftegas OJSC 3,428,300 1,526 Surgutneftegas OAO Preference Shares 2,786,833 1,342 Tatneft PJSC 155,950 1,018 LUKOIL PJSC 21,557 1,012 Rosneft Oil Co. PJSC 188,000 980 Gazprom PJSC 489,734 952 Gazprom PJSC ADR 73,105 285 266,974 South Korea (0.1%) SK Innovation Co. Ltd. 22,895 3,613 GS Holdings Corp. 40,506 2,730 Doosan Heavy Industries & Construction Co. Ltd. 107,564 1,981 S-Oil Corp. 9,924 1,034 9,358 Market Value • Shares ($000) Spain (0.4%) Iberdrola SA 3,519,240 27,742 * Repsol SA 290,111 4,859 32,601 Sweden (0.0%) * Lundin Petroleum AB 125,531 2,859 Taiwan (0.0%) Formosa Petrochemical Corp. 776,000 2,724 Thailand (0.1%) PTT PCL (Foreign) 220,000 2,566 * PTT Exploration and Production PCL (Local) 961,000 2,543 Thai Oil PCL (Foreign) 947,700 2,443 * PTT PCL 166,300 1,940 9,492 Turkey (0.1%) Tupras Turkiye Petrol Rafinerileri AS 89,303 2,752 KOC Holding AS 512,846 2,388 5,140 United Kingdom (7.3%) Royal Dutch Shell plc ADR 6,467,030 365,581 BP plc ADR 7,406,387 260,260 Royal Dutch Shell plc Class B 554,288 15,790 BP plc 2,527,690 14,847 Royal Dutch Shell plc Class A 348,089 9,831 Royal Dutch Shell plc Class A (Amsterdam Shares) 261,182 7,389 Petrofac Ltd. 378,693 2,238 675,936 Total International 2,895,358 Total Common Stocks (Cost $6,233,409) 8,823,684 Preferred Stocks (0.0%) * Vedanta Ltd. Pfd. (Cost $40) 255,528 40 Temporary Cash Investments (5.1%) 1 Money Market Fund (1.1%) Vanguard Market Liquidity Fund, 1.217% 1,046,831 104,704 15 Energy Fund Face Market Amount Value • ($000) ($000) Repurchase Agreements (3.1%) RBS Securities, Inc. 1.020%, 8/1/17 (Dated 7/31/17, Repurchase Value $181,005,000, collateralized by U. S. Treasury Note/Bond 0.625%–2.250%, 11/30/17–4/30/18, with a value of $184,620,000) 181,000 181,000 Societe Generale 1.050%, 8/1/17 (Dated 7/31/17, Repurchase Value $104,103,000, collateralized by Federal Home Loan Bank 1.375%, 3/18/19, Federal Home Loan Mortgage Corp. 5.326%– 6.750%, 9/1/20–7/15/32, Federal National Mortgage Assn. 1.833%–4.780%, 10/1/17–7/1/44, Government National Mortgage Assn. 3.000%–3.500%, 3/20/42–7/20/46, and U.S. Treasury Note/ Bond 1.250%–3.375%, 4/30/19–5/15/44, with a value of $106,182,000) 104,100 104,100 285,100 U. S. Government and Agency Obligations (0.9%) 6 Federal Home Loan Bank Discount Notes, 1.027%, 9/25/17 75,000 74,887 United States Treasury Bill, 0.862%, 8/3/17 4,000 4,000 7 United States Treasury Bill, 0.927%, 8/24/17 100 100 7 United States Treasury Bill, 0.923%, 9/21/17 5,000 4,993 7 United States Treasury Bill, 0.980%, 10/5/17 50 50 84,030 Total Temporary Cash Investments (Cost $473,821) 473,834 Total Investments (100.2%) (Cost $6,707,270) 9,297,558 Amount ($000) Other Assets and Liabilities (-0.2%) Other Assets Investment in Vanguard 591 Receivables for Investment Securities Sold 144,117 Receivables for Accrued Income 12,255 Receivables for Capital Shares Issued 129,404 Other Assets 6,126 Total Other Assets 292,493 Liabilities Payables for Investment Securities Purchased (57,983) Payables to Investment Advisor (3,406) Collateral for Securities on Loan (70,585) Payables for Capital Shares Redeemed (154,986) Payables to Vanguard (19,631) Other Liabilities (3,017) Total Liabilities (309,608) Net Assets (100%) 9,280,443 At July 31, 2017, net assets consisted of: Amount ($000) Paid-in Capital 7,424,775 Undistributed Net Investment Income 144,709 Accumulated Net Realized Losses (879,677) Unrealized Appreciation (Depreciation) Investment Securities 2,590,288 Futures Contracts 323 Foreign Currencies 25 Net Assets 9,280,443 16 Energy Fund Amount ($000) Investor Shares—Net Assets Applicable to 59,554,609 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 2,971,155 Net Asset Value Per Share— Investor Shares $49.89 Admiral Shares—Net Assets Applicable to 67,390,384 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 6,309,288 Net Asset Value Per Share— Admiral Shares $93.62 • See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $66,118,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 96.6% and 3.6%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2017, the value of this security represented 1.0% of net assets. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Includes $70,585,000 of collateral received for securities on loan. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 7 Securities with a value of $1,897,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. GDR—Global Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 17 Energy Fund Statement of Operations Six Months Ended July 31,2017 ($000) Investment Income Income Dividends 187,310 Interest 2 1,696 Securities Lending—Net 2,302 Total Income 191,308 Expenses Investment Advisory Fees—Note B Basic Fee 7,103 Performance Adjustment 242 The Vanguard Group—Note C Management and Administrative—Investor Shares 2,614 Management and Administrative—Admiral Shares 3,431 Marketing and Distribution—Investor Shares 241 Marketing and Distribution—Admiral Shares 243 Custodian Fees 1,904 Shareholders’ Reports—Investor Shares 229 Shareholders’ Reports—Admiral Shares 83 Trustees’ Fees and Expenses 9 Total Expenses 16,099 Net Investment Income 175,209 Realized Net Gain (Loss) Investment Securities Sold 2 26,829 Futures Contracts 12,171 Foreign Currencies (28) Realized Net Gain (Loss) 38,972 Change in Unrealized Appreciation (Depreciation) Investment Securities (766,704) Futures Contracts (220) Foreign Currencies 55 Change in Unrealized Appreciation (Depreciation) (766,869) Net Increase (Decrease) in Net Assets Resulting from Operations (552,688) 1 Dividends are net of foreign withholding taxes of $7,122,000. 2 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $678,000, $430,000, and $23,000, respectively. See accompanying Notes, which are an integral part of the Financial Statements. 18 Energy Fund Statement of Changes in Net Assets Six Months Ended Year Ended July 31, January 31, 2017 2017 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 175,209 200,059 Realized Net Gain (Loss) 38,972 (357,201) Change in Unrealized Appreciation (Depreciation) (766,869) 2,823,815 Net Increase (Decrease) in Net Assets Resulting from Operations (552,688) 2,666,673 Distributions Net Investment Income Investor Shares (1,012) (63,588) Admiral Shares (3,843) (137,420) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (4,855) (201,008) Capital Share Transactions Investor Shares (299,815) (63,208) Admiral Shares (545,554) 159,725 Net Increase (Decrease) from Capital Share Transactions (845,369) 96,517 Total Increase (Decrease) (1,402,912) 2,562,182 Net Assets Beginning of Period 10,683,355 8,121,173 End of Period 1 9,280,443 10,683,355 1 Net Assets—End of Period includes undistributed (overdistributed) net investment income of $144,709,000 and ($25,571,000). See accompanying Notes, which are an integral part of the Financial Statements. 19 Energy Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2017 2017 2016 2015 2014 2013 Net Asset Value, Beginning of Period $52.70 $40.43 $51.53 $63.85 $62.66 $62.60 Investment Operations Net Investment Income . 915 1 .982 1.096 1.276 1.291 1.336 Net Realized and Unrealized Gain (Loss) on Investments (3.709) 12.275 (11.118) (9.436) 2.413 1.098 Total from Investment Operations (2.794) 13.257 (10.022) (8.160) 3.704 2.434 Distributions Dividends from Net Investment Income (.016) (.987) (1.078) (1.206) (1.277) (1.340) Distributions from Realized Capital Gains — — — (2.954) (1.237) (1.034) Total Distributions (.016) (.987) (1.078) (4.160) (2.514) (2.374) Net Asset Value, End of Period $49.89 $52.70 $40.43 $51.53 $63.85 $62.66 Total Return 2 -5.30% 32.73% -19.53% -13.16% 5.88% 4.07% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,971 $3,452 $2,693 $3,334 $4,138 $5,340 Ratio of Total Expenses to Average Net Assets 3 0.39% 0.41% 0.37% 0.37% 0.38% 0.31% Ratio of Net Investment Income to Average Net Assets 2.89% 1 1.97% 2.20% 1.84% 1.97% 2.15% Portfolio Turnover Rate 25% 29% 23% 31% 17% 18% The expense ratio, net investment income ratio, and turnover rate for the current period have been annualized. 1 Net investment income per share and the ratio of net investment income to average net assets include $.344 and 0.66%, respectively, resulting from income received as a result of General Electric Co. and Baker Hughes Inc. merger in July 2017. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 3 Includes performance-based investment advisory fee increases (decreases) of 0.00%, 0.03%, 0.03%, 0.03%, 0.04%, and (0.02%). See accompanying Notes, which are an integral part of the Financial Statements. 20 Energy Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2017 2017 2016 2015 2014 2013 Net Asset Value, Beginning of Period $98.88 $75.85 $96.69 $119.83 $117.63 $117.52 Investment Operations Net Investment Income 1.757 1 1.918 2.113 2.479 2.530 2.586 Net Realized and Unrealized Gain (Loss) on Investments (6.963) 23.035 (20.872) (17.726) 4.491 2.060 Total from Investment Operations (5.206) 24.953 (18.759) (15.247) 7.021 4.646 Distributions Dividends from Net Investment Income (.054) (1.923) (2.081) (2.351) (2.500) (2.595) Distributions from Realized Capital Gains — — — (5.542) (2.321) (1.941) Total Distributions (.054) (1.923) (2.081) (7.893) (4.821) (4.536) Net Asset Value, End of Period $93.62 $98.88 $75.85 $96.69 $119.83 $117.63 Total Return 2 -5.27% 32.83% -19.48% -13.11% 5.94% 4.14% Ratios/Supplemental Data Net Assets, End of Period (Millions) $6,309 $7,231 $5,428 $6,569 $7,540 $6,778 Ratio of Total Expenses to Average Net Assets 3 0.31% 0.33% 0.31% 0.31% 0.32% 0.26% Ratio of Net Investment Income to Average Net Assets 2.97% 1 2.05% 2.26% 1.90% 2.03% 2.20% Portfolio Turnover Rate 25% 29% 23% 31% 17% 18% The expense ratio, net investment income ratio, and turnover rate for the current period have been annualized. 1 Net investment income per share and the ratio of net investment income to average net assets include $.646 and 0.66%, respectively, resulting from income received as a result of General Electric Co. and Baker Hughes Inc. merger in July 2017. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 3 Includes performance-based investment advisory fee increases (decreases) of 0.00%, 0.03%, 0.03%, 0.03%, 0.04%, and (0.02%). See accompanying Notes, which are an integral part of the Financial Statements. 21 Energy Fund Notes to Financial Statements Vanguard Energy Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of U.S. corporations. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market-or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered 22 Energy Fund into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended July 31, 2017, the fund’s average investments in long and short futures contracts represented 1% and 0% of net assets, respectively, based on the average of aggregate settlement values at each quarter-end during the period. 4. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature, and in the absence of a default, such collateral cannot be repledged, resold, or rehypothecated. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (January 31, 2014–2017), and for the period ended July 31, 2017, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 6. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 7. Securities Lending: To earn additional income, the fund lends its securities to qualified institutional borrowers. Security loans are subject to termination by the fund at any time, and are required to be secured at all times by collateral in an amount at least equal to the market value of securities loaned. Daily market fluctuations could cause the value of loaned securities to be more or less than the value of the collateral received. When this occurs, the collateral is adjusted and settled on the next business day. The fund further mitigates its counterparty risk by entering into securities lending transactions only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master securities lending agreements with its counterparties. The master securities lending agreements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate any loans with that borrower, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund; however, such actions may be subject to legal proceedings. While collateral mitigates counterparty risk, in the event of a default, the fund may experience delays and costs in recovering the securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability in the Statement of Net Assets for 23 Energy Fund the return of the collateral, during the period the securities are on loan. Securities lending income represents fees charged to borrowers plus income earned on invested cash collateral, less expenses associated with the loan. During the term of the loan, the fund is entitled to all distributions made on or in respect of the loaned securities. 8. Credit Facility: The fund and certain other funds managed by The Vanguard Group (“Vanguard”) participate in a $3.1 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.10% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund’s board of trustees and included in Management and Administrative expenses on the fund’s Statement of Operations. Any borrowings under this facility bear interest at a rate based upon the higher of the one-month London Interbank Offered Rate, federal funds effective rate, or overnight bank funding rate plus an agreed-upon spread. The fund had no borrowings outstanding at July 31, 2017, or at any time during the period then ended. 9. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The investment advisory firm Wellington Management Company LLP provides investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fee is subject to quarterly adjustments based on performance relative to the MSCI ACWI Energy Index for the preceding three years. Vanguard provides investment advisory services to a portion of the fund as described below; the fund paid Vanguard advisory fees of $281,000 for the six months ended July 31, 2017. For the six months ended July 31, 2017, the aggregate investment advisory fee paid to all advisors represented an effective annual basic rate of 0.15% of the fund’s average net assets, before an increase of $242,000 (0.00%) based on performance. C. In accordance with the terms of a Funds’ Service Agreement (the “FSA”) between Vanguard and the fund, Vanguard furnishes to the fund investment advisory, corporate management, administrative, marketing, and distribution services at Vanguard’s cost of operations (as defined by the FSA). These costs of operations are allocated to the fund based on methods and guidelines approved by the board of trustees. Vanguard does not require reimbursement in the current period 24 Energy Fund for certain costs of operations (such as deferred compensation/benefits and risk/insurance costs); the fund’s liability for these costs of operations is included in Payables to Vanguard on the Statement of Net Assets. Upon the request of Vanguard, the fund may invest up to 0.40% of its net assets as capital in Vanguard. At July 31, 2017, the fund had contributed to Vanguard capital in the amount of $591,000, representing 0.01% of the fund’s net assets and 0.24% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and employees, respectively, of Vanguard. D. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of July 31, 2017, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks—United States 5,928,326 — — Common Stocks—International 1,841,781 1,053,577 — Preferred Stocks — — 40 Temporary Cash Investments 104,704 369,130 — Futures Contracts—Liabilities 1 (41) — — Total 7,874,770 1,422,707 40 1 Represents variation margin on the last day of the reporting period. E. At July 31, 2017, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P 500 Index September 2017 1,162 143,391 323 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. 25 Energy Fund F. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes. These differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at January 31, 2017, the fund had available capital losses totaling $905,394,000 that may be carried forward indefinitely to offset future net capital gains. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending January 31, 2018; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. At July 31, 2017, the cost of investment securities for tax purposes was $6,717,161,000. Net unrealized appreciation of investment securities for tax purposes was $2,580,397,000, consisting of unrealized gains of $2,825,832,000 on securities that had risen in value since their purchase and $245,435,000 in unrealized losses on securities that had fallen in value since their purchase. G. During the six months ended July 31, 2017, the fund purchased $1,154,065,000 of investment securities and sold $1,808,290,000 of investment securities, other than temporary cash investments. H. Capital share transactions for each class of shares were: Six Months Ended Year Ended July 31, 2017 January 31, 2017 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 223,254 4,439 790,047 16,338 Issued in Lieu of Cash Distributions 953 19 59,916 1,108 Redeemed (524,022) (10,404) (913,171) (18,558) Net Increase (Decrease)—Investor Shares (299,815) (5,946) (63,208) (1,112) Admiral Shares Issued 423,391 4,501 1,369,010 14,893 Issued in Lieu of Cash Distributions 3,528 37 126,344 1,246 Redeemed (972,473) (10,278) (1,335,629) (14,570) Net Increase (Decrease)—Admiral Shares (545,554) (5,740) 159,725 1,569 I. Management has determined that no material events or transactions occurred subsequent to July 31, 2017, that would require recognition or disclosure in these financial statements. 26 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 27 Six Months Ended July 31, 2017 Beginning Ending Expenses Account Value Account Value Paid During Energy Fund 1/31/2017 7/31/2017 Period Based on Actual Fund Return Investor Shares $1,000.00 $946.98 $1.88 Admiral Shares 1,000.00 947.34 1.50 Based on Hypothetical 5% Yearly Return Investor Shares $1,000.00 $1,022.86 $1.96 Admiral Shares 1,000.00 1,023.26 1.56 The calculations are based on expenses incurred in the most recent six-month period. The fund’s annualized six-month expense ratios for that period are 0.39% for Investor Shares and 0.31% for Admiral Shares. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period (181/365). 28 Trustees Approve Advisory Arrangements The board of trustees of Vanguard Energy Fund has renewed the fund’s investment advisory arrangement with The Vanguard Group, Inc. (Vanguard), through its Quantitative Equity Group, and Wellington Management Company LLP (Wellington Management). The board determined that renewing the fund’s advisory arrangements was in the best interests of the fund and its shareholders. The board based its decision upon an evaluation of each advisor’s investment staff, portfolio management process, and performance. This evaluation included information provided to the board by Vanguard’s Portfolio Review Department, which is responsible for fund and advisor oversight and product management. The Portfolio Review Department met regularly with the advisors and made monthly presentations to the board during the fiscal year that directed the board’s focus to relevant information and topics. The board, or an investment committee made up of board members, also received information throughout the year during advisor presentations. For each advisor presentation, the board was provided with letters and reports that included information about, among other things, the advisory firm and the advisor’s assessment of the investment environment, portfolio performance, and portfolio characteristics. In addition, the board received monthly reports, which included a Market and Economic Report, a Fund Dashboard Monthly Summary, and a Fund Performance Report. Prior to their meeting, the trustees were provided with a memo and materials that summarized the information they received over the course of the year. They also considered the factors discussed below, among others. However, no single factor determined whether the board approved the arrangements. Rather, it was the totality of the circumstances that drove the board’s decision. Nature, extent, and quality of services The board reviewed the quality of the fund’s investment management services over both the short and long term and took into account the organizational depth and stability of each advisor. The board considered the following: Vanguard. Vanguard has been managing investments for more than three decades. The Quantitative Equity Group adheres to a sound, disciplined investment management process; the team has considerable experience, stability, and depth. Vanguard has managed a portion of the fund since 2005. Wellington Management. Founded in 1928, Wellington Management is among the nation’s oldest and most respected institutional investment managers. The investment team uses a bottom-up approach in which stocks are selected based on the advisor’s estimates of fundamental investment value. Fundamental research focuses on the quality of a company’s assets, its internal reinvestment opportunities, and management quality. The firm has advised the fund since its inception in 1984. The board concluded that each advisor’s experience, stability, depth, and performance, among other factors, warranted the continuation of the advisory arrangements. 29 Investment performance The board considered the short- and long-term performance of the fund and each advisor, including any periods of outperformance or underperformance compared with a relevant benchmark index and peer group. The board concluded that the performance was such that the advisory arrangements should continue. Information about the fund’s most recent performance can be found in the Performance Summary section of this report. Cost The board concluded that the fund’s expense ratio was well below the average expense ratio charged by funds in its peer group and that the fund’s advisory expense rate was also well below its peer-group average. Information about the fund’s expenses appears in the About Your Fund’s Expenses section of this report as well as in the Financial Statements section, which also includes information about the fund’s advisory expenses. The board did not consider the profitability of Wellington Management in determining whether to approve the advisory fee, because Wellington Management is independent of Vanguard and the advisory fee is the result of arm’s-length negotiations. The board does not conduct a profitability analysis of Vanguard because of Vanguard’s unique “at-cost” structure. Unlike most other mutual fund management companies, Vanguard is owned by the funds it oversees and produces “profits” only in the form of reduced expenses for fund shareholders. The benefit of economies of scale The board concluded that the fund’s shareholders benefit from economies of scale because of breakpoints in the fund’s advisory fee schedule for Wellington Management. The breakpoints reduce the effective rate of the fee as the fund’s assets managed by Wellington Management increase. The board also concluded that the fund’s at-cost arrangement with Vanguard ensures that the fund will realize economies of scale as it grows, with the cost to shareholders declining as the fund’s assets managed by Vanguard increase. The board will consider whether to renew the advisory arrangements again after a one-year period. 30 Glossary 30-Day SEC Yield. A fund’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Dividend Yield. Dividend income earned by stocks, expressed as a percentage of the aggregate market value (or of net asset value, for a fund). The yield is determined by dividing the amount of the annual dividends by the aggregate value (or net asset value) at the end of the period. For a fund, the dividend yield is based solely on stock holdings and does not include any income produced by other investments. Earnings Growth Rate. The average annual rate of growth in earnings over the past five years for the stocks now in a fund. Equity Exposure. A measure that reflects a fund’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Foreign Holdings. The percentage of a fund represented by securities or depositary receipts of companies based outside the United States. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a fund’s stocks, weighted by the proportion of the fund’s assets invested in each stock. Stocks representing half of the fund’s assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. 31 Price/Earnings Ratio. The ratio of a stock’s current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a company’s future growth. R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholder’s equity (net income divided by shareholder’s equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Turnover Rate. An indication of the fund’s trading activity. Funds with high turnover rates incur higher transaction costs and may be more likely to distribute capital gains (which may be taxable to investors). The turnover rate excludes in-kind transactions, which have minimal impact on costs. Benchmark Information Spliced Energy Index: S&P 500 Index through November 30, 2000; S&P Energy Sector Index through May 31, 2010; MSCI All Country World Energy Index thereafter. 32 The Global Industry Classification Standard (GICS) was developed by and is the exclusive property and a service mark of MSCI Inc. (MSCI) and Standard and Poors, a division of McGraw-Hill Companies, Inc. (S&P), and is licensed for use by Vanguard. Neither MSCI, S&P nor any third party involved in making or compiling the GICS or any GICS classification makes any express or implied warranties or representations with respect to such standard or classification (or the results to be obtained by the use thereof), and all such parties hereby expressly disclaim all warranties of originality, accuracy, completeness, merchantability or fitness for a particular purpose with respect to any such standard or classification. Without limiting any of the foregoing, in no event shall MSCI, S&P, any of its affiliates or any third party involved in making or compiling the GICS or any GICS classification have any liability for any direct, indirect, special, punitive, consequential or any other damages (including lost profits) even if notified of the possibility of such damages. 33 This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 195 Vanguard funds. Information for each trustee and executive officer of the fund appears below. The mailing address of the trustees and officers is P.O. Box 876, Valley Forge, PA 19482. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. Interested Trustee 1 F. William McNabb III Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Years and Other Experience: Chairman of the Board of The Vanguard Group, Inc., and of each of the investment companies served by The Vanguard Group, since January 2010; Chief Executive Officer and Director of The Vanguard Group and President and Chief Executive Officer of each of the investment companies served by The Vanguard Group, since 2008; Director of Vanguard Marketing Corporation; President of The Vanguard Group (2008–2017); Managing Director of The Vanguard Group (1995–2008). Independent Trustees Emerson U. Fullwood Born 1948. Trustee Since January 2008. Principal Occupation(s) During the Past Five Years and Other Experience: Executive Chief Staff and Marketing Officer for North America and Corporate Vice President (retired 2008) of Xerox Corporation (document management products and services); Executive in Residence and 2009–2010 Distinguished Minett Professor at the Rochester Institute of Technology; Lead Director of SPX FLOW, Inc. (multi-industry manufacturing); Director of the United Way of Rochester, the University of Rochester Medical Center, Monroe Community College Foundation, North Carolina A&T University, and Roberts Wesleyan College; Trustee of the University of Rochester. Rajiv L. Gupta Born 1945. Trustee Since December 2001. 2 Principal Occupation(s) During the Past Five Years and Other Experience: Chairman and Chief Executive Officer (retired 2009) and President (2006–2008) of Rohm and Haas Co. (chemicals); Director of Arconic Inc. (diversified manufacturer), HP Inc. (printer and personal computer manufacturing), and Delphi Automotive plc (automotive components); Senior Advisor at New Mountain Capital. Amy Gutmann Born 1949. Trustee Since June 2006. Principal Occupation(s) During the Past Five Years and Other Experience: President of the University of Pennsylvania; Christopher H. Browne 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. Distinguished Professor of Political Science, School of Arts and Sciences, and Professor of Communication, Annenberg School for Communication, with secondary faculty appointments in the Department of Philosophy, School of Arts and Sciences, and at the Graduate School of Education, University of Pennsylvania; Trustee of the National Constitution Center. JoAnn Heffernan Heisen Born 1950. Trustee Since July 1998. Principal Occupation(s) During the Past Five Years and Other Experience: Corporate Vice President and Member of the Executive Committee (1997–2008), Chief Global Diversity Officer (retired 2008), Vice President and Chief Information Officer (1997–2006), Controller (1995–1997), Treasurer (1991–1995), and Assistant Treasurer (1989–1991) of Johnson & Johnson (pharmaceuticals/medical devices/ consumer products); Director of Skytop Lodge Corporation (hotels) and the Robert Wood Johnson Foundation; Member of the Advisory Board of the Institute for Women’s Leadership at Rutgers University. F. Joseph Loughrey Born 1949. Trustee Since October 2009. Principal Occupation(s) During the Past Five Years and Other Experience: President and Chief Operating Officer (retired 2009) of Cummins Inc. (industrial machinery); Chairman of the Board of Hillenbrand, Inc. (specialized consumer services), Oxfam America, and the Lumina Foundation for Education; Director of the V Foundation for Cancer Research; Member of the Advisory Council for the College of Arts and Letters and Chair of the Advisory Board to the Kellogg Institute for International Studies, both at the University of Notre Dame. Mark Loughridge Born 1953. Trustee Since March 2012. Principal Occupation(s) During the Past Five Years and Other Experience: Senior Vice President and Chief Financial Officer (retired 2013) at IBM (information technology services); Fiduciary Member of IBM’s Retirement Plan Committee (2004–2013); Director of the Dow Chemical Company; Member of the Council on Chicago Booth. Scott C. Malpass Born 1962. Trustee Since March 2012. Principal Occupation(s) During the Past Five Years and Other Experience: Chief Investment Officer and Vice President at the University of Notre Dame; Assistant Professor of Finance at the Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee, the Board of Advisors for Spruceview Capital Partners, the Board of Catholic Investment Services, Inc. (investment advisor), and the Board of Superintendence of the Institute for the Works of Religion; Chairman of the Board of TIFF Advisory Services, Inc. (investment advisor). André F. Perold Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years and Other Experience: George Gund Professor of Finance and Banking, Emeritus at the Harvard Business School (retired 2011); Chief Investment Officer and Co-Managing Partner of HighVista Strategies LLC (private investment firm); Overseer of the Museum of Fine Arts Boston. Peter F. Volanakis Born 1955. Trustee Since July 2009. Principal Occupation(s) During the Past Five Years and Other Experience: President and Chief Operating Officer (retired 2010) of Corning Incorporated (communications equipment); Chairman of the Board of Trustees of Colby-Sawyer College; Member of the Board of Hypertherm, Inc. (industrial cutting systems, software, and consumables). Executive Officers Glenn Booraem Born 1967. Investment Stewardship Officer Since February 2017. Principal Occupation(s) During the Past Five Years and Other Experience: Principal of The Vanguard Group, Inc.; Treasurer (2015–2017), Controller (2010–2015), and Assistant Controller (2001–2010) of each of the investment companies served by The Vanguard Group. Thomas J. Higgins Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Years and Other Experience: Principal of The Vanguard Group, Inc.; Chief Financial Officer of each of the investment companies served by The Vanguard Group; Treasurer of each of the investment companies served by The Vanguard Group (1998–2008). Peter Mahoney Born 1974. Controller Since May 2015. Principal Occupation(s) During the Past Five Years and Other Experience: Principal of The Vanguard Group, Inc.; Controller of each of the investment companies served by The Vanguard Group; Head of International Fund Services at The Vanguard Group (2008–2014). Anne E. Robinson Born 1970. Secretary Since September 2016. Principal Occupation(s) During the Past Five Years and Other Experience: Managing Director of The Vanguard Group, Inc.; General Counsel of The Vanguard Group; Secretary of The Vanguard Group and of each of the investment companies served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation; Managing Director and General Counsel of Global Cards and Consumer Services at Citigroup (2014–2016); Counsel at American Express (2003–2014). Michael Rollings Born 1963. Treasurer Since February 2017. Principal Occupation(s) During the Past Five Years and Other Experience: Managing Director of The Vanguard Group, Inc.; Treasurer of each of the investment companies served by The Vanguard Group; Director of Vanguard Marketing Corporation; Executive Vice President and Chief Financial Officer of MassMutual Financial Group (2006–2016). Vanguard Senior Management Team Mortimer J. Buckley James M. Norris John James Thomas M. Rampulla Martha G. King Glenn W. Reed John T. Marcante Karin A. Risi Chris D. McIsaac Gregory Davis Chairman Emeritus and Senior Advisor John J. Brennan Chairman, 1996–2009 Chief Executive Officer and President, 1996–2008 Founder John C. Bogle Chairman and Chief Executive Officer, 1974–1996 P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 CFA ® is a registered trademark owned by CFA Direct Investor Account Services > 800-662-2739 Institute. Institutional Investor Services > 800-523-1036 Text Telephone for People Who Are Deaf or Hard of Hearing > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper, a Thomson Reuters Company, or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via email addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2017 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q512 092017 Semiannual Report | July 31, 2017 Vanguard Precious Metals and Mining Fund A new format, unwavering commitment As you begin reading this report, you’ll notice that we’ve made some improvements to the opening sections—based on feedback from you, our clients. Page 1 starts with a new ”Your Fund’s Performance at a Glance,” a concise, handy summary of how your fund performed during the period. In the renamed ”Chairman’s Perspective,” Bill McNabb will focus on enduring principles and investment insights. We’ve modified some tables, and eliminated some redundancy, but we haven’t removed any information. At Vanguard, we’re always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Fund’s Performance at a Glance. 1 Chairman’s Perspective. 2 Advisor’s Report. 6 Fund Profile. 9 Performance Summary. 10 Financial Statements. 11 About Your Fund’s Expenses. 22 Trustees Approve Advisory Arrangement. 24 Glossary. 26 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. Your Fund’s Performance at a Glance • For the six months ended July 31, 2017, Vanguard Precious Metals and Mining Fund returned –1.00%. The result trailed the 0.33% return of the benchmark S&P Global Custom Metals and Mining Index but surpassed the –5.85% average return of peer funds. • The fund invests in companies that are involved in the mining or exploration of precious and rare metals and minerals, a highly volatile segment of the market. • After climbing about 76% over the previous fiscal year, the fund wasn’t able to generate positive returns. • Prices of mined commodities declined over the half year. Although gold prices held up compared with other precious metals, gold mining stocks struggled as investors considered these companies generally overvalued after last year’s strong performance. • Silver miners were a bright spot for the fund, climbing nearly 8% compared with a decline of about 11% for those in the benchmark. Total Returns: Six Months Ended July 31, 2017 Total Returns Vanguard Precious Metals and Mining Fund -1.00% S&P Global Custom Metals and Mining Index 0.33 Precious Metals Equity Funds Average -5.85 Precious Metals Equity Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Precious Metals and Mining Fund 0.43% 1.46% The fund expense ratio shown is from the prospectus dated May 25, 2017, and represents estimated costs for the current fiscal year. For the six months ended July 31, 2017, the fund’s annualized expense ratio was 0.40%. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2016. Peer group: Precious Metals Equity Funds. Chairman’s Perspective Bill McNabb Chairman and Chief Executive Officer Dear Shareholder, It’s said that fierce debates often generate more heat than light. And that’s been true of the ongoing face-off between sharply divided advocates of index funds and of actively managed funds. For too long, the decision regarding active and index investing has been framed as either-or: Just pick a side and go all-in. But this choice is actually much more nuanced than a binary yes or no. You may feel that your allegiance can belong to only one sports team, but you don’t have to approach investment strategies that way. (I’ll root for the Philadelphia Eagles no matter whom they’re playing, but my personal investment portfolio includes both index and active funds.) Yes, indexing can be a valuable starting point for investors, and many may index their entire portfolio. But depending on your circumstances, an allocation to active management may be appropriate. Recently published Vanguard research is illuminating on this point. Beyond helping you determine whether you’re a good candidate for active strategies, the paper Making the Implicit Explicit: A Framework for the Active-Passive Decision can help establish active and passive allocation targets for a range of investors. (You can read the paper at vanguard.com/research.) 2 Notching a record of outperformance We’re a pioneer and leader in index fund investing, so why am I suggesting that active management may be appropriate? Often overshadowed by our indexing reputation is Vanguard’s commitment to—and success with—active management. We oversee about $1 trillion in actively managed assets. And the results have been impressive, as the overwhelming majority of our active funds outperformed the average returns of their peers over the last decade. 1 In addition, nearly half of our active funds have outperformed their benchmark indexes over the same period, a level of success that’s not easy to achieve. 2 Make no mistake: The challenges of outperforming the market through active management are steep. So Vanguard has developed an approach with distinct characteristics that can improve your chances of success. Chief among those advantages are low costs. As I’ve written before, paying less for your funds is one way to improve your odds of achieving success in active Market Barometer Total Returns Periods Ended July 31, 2017 Five Years Six Months One Year (Annualized) Stocks Russell 1000 Index (Large-caps) 9.24% 15.95% 14.85% Russell 2000 Index (Small-caps) 5.35 18.45 14.19 Russell 3000 Index (Broad U.S. market) 8.94 16.14 14.79 FTSE All-World ex US Index (International) 14.05 18.81 8.11 Bonds Bloomberg Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.51% -0.51% 2.02% Bloomberg Barclays Municipal Bond Index (Broad tax-exempt market) 3.72 0.26 3.10 Citigroup Three-Month U.S. Treasury Bill Index 0.34 0.51 0.15 CPI Consumer Price Index 0.80% 1.73% 1.33% The performance data shown represent past performance, which is not a guarantee of future results. 1 For the ten years ended June 30, 2017, 50 of 53 fixed income, 19 of 19 balanced, and 38 of 40 stock fund share classes—or 107 of 112 share classes of active Vanguard funds—outperformed their peer-group averages. Source: Vanguard, based on data from Lipper, a Thomson Reuters Company. 2 For the ten years ended June 30, 2017, 21 of 53 fixed income, 5 of 19 balanced, and 23 of 40 stock fund share classes—or 49 of 112 share classes of active Vanguard funds—outperformed their benchmark indexes. Source: Vanguard, based on data from Lipper, a Thomson Reuters Company. 3 management. Investors need to watch not only explicit costs, such as those reflected in fund expense ratios, but also implicit ones, such as trading costs, which can be significant because of the higher portfolio turnover associated with many active funds. Historically, costs have been a reliable predictor of fund performance. But low costs don’t guarantee positive results. Talent is also critical. For this reason, Vanguard dedicates a lot of time, attention, and resources to manager selection and the ongoing oversight of managers. Reaching beyond our walls To serve our investors, we’re committed to identifying and attracting the best active managers across a range of investment styles and approaches. We recognize that not all great active managers reside in Valley Forge, Pennsylvania, where Vanguard is headquartered. As a result, we look across the world for managers for many of our active funds. We oversee about $600 billion in assets that are managed by external advisors and partner with more than 25 firms employing hundreds of investment professionals and supporting analysts. These firms are responsible for more than 70 investment mandates within our active portfolios. Stay patient and control taxes Costs and manager selection are critical, but they aren’t the only necessities. You’ll also need a healthy supply of what many investors don’t possess in abundance: patience. Having the fortitude to wait is essential because even those active managers with the best track records go through significant periods of underperformance. Patience is also crucial because investors in active strategies must stay disciplined and stick with them over time to take full advantage of the compounding benefits of outperformance. This is easy to say but often difficult to execute. A few years ago, Vanguard looked at those actively managed domestic equity funds across the industry that did best over the previous 15 years. We found that even though these funds outperformed their benchmark indexes over that long period, 97% lagged the benchmarks in at least five calendar years. And two-thirds of the outperforming funds experienced at least three consecutive years of underperformance. 3 Tax efficiency is another important consideration. In general, investors shouldn’t hold active strategies in an account that lacks tax protection. 3 Source: Vanguard calculations for the 15 years ended December 31, 2012, using data from Morningstar, Inc. 4 The tax drag associated with most active funds because of their higher turnover can be neutralized by holding the investments in tax-advantaged accounts, such as IRAs and 401(k) plans. If you keep your focus on these four considerations—costs, manager selection, patience, and taxes—you’ll enhance your chances of achieving success with actively managed funds. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer August 14, 2017 Vanguard fund shareholders encouraged to vote in proxy campaign This summer we are asking you to vote on the election of trustees for all U.S.-domiciled Vanguard funds, and on several fund policy proposals that we believe are in the best interests of all shareholders. Vanguard filed a proxy statement on August 14, 2017, with the U.S. Securities and Exchange Commission (SEC). Proxy materials are being provided to Vanguard fund shareholders with instructions on how to vote online, by phone, or by mail. A shareholder meeting is scheduled to be held in Scottsdale, Arizona, on November 15, 2017, when voting will conclude. We encourage you to vote promptly. Please visit vanguard.com for updates. 5 Advisor’s Report Vanguard Precious Metals and Mining Fund returned –1.00% for the six months ended July 31, 2017. It trailed its customized benchmark index, which returned 0.33%, but surpassed the average –5.85% return of its peer group of precious metals-oriented funds. Market environment Initial optimism about the prospect of fiscal stimulus and massive infrastructure spending after Donald Trump was elected U.S. president last November waned as investors began to question his ability to push through his growth agenda. In the spring of 2017, though, investors were relieved as populist contenders failed to overturn mainstream candidates in key Dutch and French elections. The global economy continued to advance as many major markets released positive data and investor sentiment was broadly confident. In particular, after doubts in early 2017 about the health of China’s economy, investors in many Asian and emerging markets were encouraged as it appeared to stabilize. Shares in diversified metals companies were the strongest performers over the six months, while silver, gold, and precious metals holdings underperformed the benchmark. The fund’s performance Relatively light exposure to diversified metals and miners hurt the fund’s results, as did an overweighting of gold producers. A relatively large exposure to precious metals and silver producers was slightly detrimental despite positive stock selection in both categories. Canada-listed Dominion Diamond was among the top contributors; the company accepted a takeover offer from U.S.-based Washington Companies after previously rejecting a lower offer. Another key contributor was Hochschild Mining, which continued performing well as investors recognized its solid fundamentals and the rebuilding of its balance sheet over the past two years. The fund’s exposure to Bunge, an agricultural-processing commodities company, was also beneficial. The company has piqued the interest of Glencore, which approached Bunge about a potential collaboration, sending the shares higher. In our opinion, Bunge has a very good business and is trading at a reasonable valuation. We feel that the company is in a good position to benefit from low prices for crops such as soy and corn and ultimately from higher processing margins. Canada-based Osisko Mining added further value. In our view, the precious metals company is developing one of the most interesting “gold districts” in the world. Importantly, it appears to operate in a politically safe and secure jurisdiction, unlike many other players in the market. Gold players IAMGOLD and Kinross Gold 6 also performed well, helped in part from having operations in relatively stable countries. For various countries around the globe with mining operations, political risk seems to be increasing, with a negative impact on some of the companies involved there. Tahoe Resources, which has been affected by issues in Guatemala, and Acacia Mining, which has been affected in Tanzania, notably detracted. To a lesser extent, political factors in Tanzania dragged on our holding in AngloGold Ashanti. Other detractors included Canadian copper miner Nevsun Resources, which is still striving to consistently produce a salable copper concentration at the Bisha mine in Eritrea. Nevsun also sharply cut its dividend, a move that was not well-received by investors. Despite the share price’s weakness over the six months, we still believe that the company has arguably one of the best undeveloped copper assets in the Timok mine in Serbia, and we have kept the holding. Portfolio activity We started a new position in Independence Group, an Australian nickel/gold company. The firm is well-run, with a good management team, and is focused on return on investor capital. Although nickel has been selling off and is a challenging market, Independence Group trades at a reasonable valuation, and investors have so far failed to appreciate its gold operations. Supply in the zinc market has tightened in recent years, leading to higher prices. Against this backdrop, we started a position in Canadian zinc miner Trevali Mining, which has recently acquired a portfolio of zinc assets from Glencore in a deal that has materially improved Trevali’s asset base. We believe that Trevali’s management is sound and that its interests align well with those of their shareholders. We sold our position in Canadian-listed Yamana Gold, which had held back returns over the period. Continued excessive leverage on the company’s balance sheet concerns us. Rather than holding multiple positions in junior miners, which are often highly illiquid, we prefer investing in a few junior companies that we believe have real potential, given the right circumstances. With this in mind, we added to our exposure to Osisko Mining. The portfolio’s precious metals and minerals segment has become slightly more concentrated in recent months as a result of that transaction and others. Its precious metals exposure overall is marginally less than it was at the start of the period. Portfolio positioning and outlook President Trump’s apparent inability to push through his plans could affect growth, and that has weakened the 7 U.S. dollar. This in turn has benefited the gold price marginally in the short term. Diversified and base metal companies have modestly rallied but still appear to offer better value than many of the precious metals companies. We continue to look at diversified and base metal assets, but many of those companies with seeming potential are also small and highly illiquid, rendering them less appealing for inclusion in the portfolio. We expect that diversified metals prices may weaken a little in the second half of the year; a large portion of the zinc and steel output is destined for the global auto market, where sales seem to be peaking and investors have priced in slower sales going forward. It is worth bearing in mind, however, that should investors become concerned about health care and financials, they may rotate into the metals, mining, and energy sectors on valuation grounds. Importantly, we feel that the fund’s current positioning is focused in areas that we believe are relatively secure politically, in particular, in countries with an active interest in securing mining investment. At the same time, we recognize that unexpected upsets can occur, and we try to manage risk as best we can. The precious metals sector can be volatile, but the fund, unlike others in its peer group, has the advantage of being able to hold up to 50% of the portfolio in other subindustries including mining and agriculture. For example, our holding in agribusiness Bunge boosted performance over the half year. The fund’s ability to diversify can reduce its volatility versus its peer group. Jamie J. Horvat Portfolio Manager M&G Investment Management Limited August 17, 2017 8 Precious Metals and Mining Fund Fund Profile As of July 31, 2017 Portfolio Characteristics S&P Global Custom DJ Metals and U.S. Total Mining Market Fund Index FA Index Number of Stocks 78 231 3,786 Median Market Cap $2.5B $12.5B $61.2B Price/Earnings Ratio 24.0x 17.4x 21.5x Price/Book Ratio 1.6x 1.5x 2.8x Return on Equity -0.7% 1.3% 15.1% Earnings Growth Rate -18.5% -9.1% 10.1% Dividend Yield 0.8% 1.7% 1.8% Foreign Holdings 87.9% 88.7% 0.0% Turnover Rate (Annualized) 37% — — Ticker Symbol VGPMX — — Expense Ratio 1 0.43% — — Short-Term Reserves 3.1% — — Subindustry Diversification (% of equity exposure) S&P Global Custom Metals and Mining Fund Index Agricultural Products 2.0% 0.0% Aluminum 0.0 4.0 Copper 7.1 6.6 Diversified Metals & Mining 8.2 44.1 Gold 65.2 36.3 Precious Metals & Minerals 9.2 4.7 Silver 8.0 4.3 Other 0.3 0.0 Sector categories are based on the Global Industry Classification Standard (“GICS”), except for the “Other” category (if applicable), which includes securities that have not been provided a GICS classification as of the effective reporting period. Volatility Measures S&P Global Custom DJ Metals and U.S. Total Mining Market Index FA Index R-Squared 0.91 0.02 Beta 1.01 0.50 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Franco-Nevada Corp. Gold 6.0% Newmont Mining Corp. Gold 5.8 Agnico Eagle Mines Ltd. Gold 5.2 Randgold Resources Ltd. Gold 4.2 Hochschild Mining plc Silver 4.1 B2Gold Corp. Gold 3.8 Nevsun Resources Ltd. Copper 3.8 Endeavour Mining Corp. Gold 3.2 Barrick Gold Corp. Gold 2.9 Alamos Gold Inc. Gold 2.8 Top Ten 41.8% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratio shown is from the prospectus dated May 25, 2017, and represents estimated costs for the current fiscal year. For the six months ended July 31, 2017, the annualized expense ratio was 0.40%. 9 Precious Metals and Mining Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): January 31, 2007, Through July 31, 2017 Note: For 2018, performance data reflect the six months ended July 31, 2017. Average Annual Total Returns: Periods Ended June 30, 2017 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Precious Metals and Mining Fund 5/23/1984 -7.84% -6.96% -6.11% See Financial Highlights for dividend and capital gains information. 10 Precious Metals and Mining Fund Financial Statements (unaudited) Statement of Net Assets As of July 31, 2017 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (97.1%) Agricultural Products (2.0%) Bunge Ltd. 644,985 50,560 Copper (6.9%) 1 Nevsun Resources Ltd. 35,974,070 97,239 Lundin Mining Corp. 5,545,622 39,899 ^ Southern Copper Corp. 678,330 26,686 * KAZ Minerals plc 1,559,817 14,774 * Atalaya Mining plc 100,000 181 178,779 Diversified Metals & Mining (7.9%) BHP Billiton plc 2,530,120 46,134 Independence Group NL 17,654,527 42,649 *,1 Trevali Mining Corp. 27,500,000 28,454 Grupo Mexico SAB de CV Class B 7,870,822 25,639 BHP Billiton Ltd. 1,210,990 25,221 Boliden AB 421,370 13,229 *,^ Arizona Mining Inc. 2,510,118 6,725 *,1 Neo Lithium Corp. 8,000,000 6,224 *,^ Orla Mining Ltd. 5,714,300 5,958 *,^ Balmoral Resources Ltd. 5,552,174 3,028 *,1 Aguia Resources Ltd. 7,705,882 2,285 205,546 Gold (63.3%) Franco-Nevada Corp. 2,147,728 155,624 Newmont Mining Corp. 4,010,906 149,085 ^ Randgold Resources Ltd. ADR 1,162,627 108,055 Agnico Eagle Mines Ltd. 2,095,594 97,885 * B2Gold Corp. 37,190,786 93,721 * Endeavour Mining Corp. 4,371,279 83,236 Barrick Gold Corp. 4,500,843 76,109 * Kinross Gold Corp. 17,737,989 73,080 * IAMGOLD Corp. 12,254,292 66,149 Market Value • Shares ($000) Royal Gold Inc. 723,226 62,675 Goldcorp Inc. 4,283,847 56,247 *,^ Pretium Resources Inc. 5,540,263 53,242 *,1 SEMAFO Inc. 20,803,148 50,225 * Torex Gold Resources Inc. 2,665,118 48,589 Alamos Gold Inc. 6,734,248 47,746 *,^,1 Premier Gold Mines Ltd. 14,212,168 38,644 Agnico Eagle Mines Ltd. (Toronto Shares) 814,545 38,031 OceanaGold Corp. 13,494,858 36,910 * Saracen Mineral Holdings Ltd. 31,715,213 34,353 *,1 Roxgold Inc. 29,570,296 27,987 * Guyana Goldfields Inc. 7,245,396 27,953 *,^,1 Alacer Gold Corp. 16,682,469 27,832 Alamos Gold Inc. Class A 3,627,542 25,692 Tahoe Resources Inc. 4,678,633 25,592 AngloGold Ashanti Ltd. 2,521,044 25,470 Osisko Gold Royalties Ltd. 1,634,820 20,993 *,^ Dacian Gold Ltd. 9,987,418 15,744 Tahoe Resources Inc. (Toronto Shares) 2,689,463 14,712 *,1 Nighthawk Gold Corp. 17,775,860 13,260 * Beadell Resources Ltd. 58,424,423 8,709 *,^ Eldorado Gold Corp. 3,643,850 7,725 *,^ Barkerville Gold Mines Ltd. 9,369,455 6,839 * Gold Road Resources Ltd. 12,341,066 6,390 * B2Gold Corp. (Toronto Shares) 1,860,800 4,672 Eldorado Gold Corp. (Toronto Shares) 1,910,914 4,046 *,^ Newcastle Gold Ltd. 5,265,895 3,801 Regis Resources Ltd. 1,189,405 3,666 11 Precious Metals and Mining Fund Market Value • Shares ($000) * Osisko Gold Royalties Warrants Exp. 02/26/2019 231,787 530 * Continental Gold Inc Warrants Exp. 11/27/2017 450,000 76 * Primero Mining Corp. Warrants Exp. 06/25/2018 638,250 10 1,641,305 Other (0.3%) *,1,2 Osisko Metals Inc. 6,575,000 4,794 *,2 Bluestone Resources Inc. 1,797,000 1,946 *,2 Barkerville Gold Mines Ltd. PP 526,316 346 * Osisko Metals Inc. Warrants Exp. 07/18/2019 3,287,500 26 *,2 Americas Silver Corp Warrants Exp. 06/09/2021 7,108,333 — *,2 Nighthawk Gold Corp. Warrants Exp. 08/29/2017 5,729,647 — * Osisko Mining Inc. Warrants Exp. 08/25/2018 4,500,000 — * NEO Lithium Placing Warrants Exp. 08/22/2018 4,000,000 — * Barkerville Gold Mines Warrants Exp. 11/18/2018 263,158 — *,2 Rescue Radio Corp. 15,955 — 7,112 Precious Metals & Minerals (8.9%) *,^,1 Dalradian Resources Inc. 45,625,000 56,722 Fresnillo plc 2,637,666 53,529 *,^,1 Osisko Mining Inc. 13,904,193 50,186 Dominion Diamond Corp. 2,672,872 37,603 *,^ Mountain Province Diamonds Inc. 4,935,352 19,635 Lucara Diamond Corp. 6,088,724 13,088 230,763 Market Value • Shares ($000) Silver (7.8%) 1 Hochschild Mining plc 25,522,604 106,640 *,1 Fortuna Silver Mines Inc. 10,080,774 50,374 * MAG Silver Corp. 1,936,573 26,592 *,^ First Majestic Silver Corp. 1,409,994 11,604 *,^,1 Americas Silver Corp. 2,369,444 7,583 202,793 Total Common Stocks (Cost $2,154,729) 2,516,858 Precious Metals (0.1%) * Platinum Bullion (In Troy Ounces) 2,009 1,889 Total Precious Metals (Cost $1,213) 1,889 Temporary Cash Investment (5.7%) Money Market Fund (5.7%) Vanguard Market Liquidity Fund, 1.217% (Cost $147,921) 1,479,096 147,939 Total Investments (102.9%) (Cost $2,303,863) 2,666,686 Other Assets and Liabilities (-2.9%) Other Assets 4,643 Liabilities 4 (78,665) (74,022) Net Assets (100%) Applicable to 243,887,865 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 2,592,664 Net Asset Value Per Share $10.63 12 Precious Metals and Mining Fund Amount ($000) Statement of Assets and Liabilities Assets Investments in Securities, at Value Unaffiliated Issuers 5 1,950,298 Affiliated Vanguard Funds 147,939 Other Affiliated Issuers 568,449 Total Investments in Securities 2,666,686 Investment in Vanguard 162 Receivables for Accrued Income 326 Receivables for Capital Shares Issued 2,286 Other Assets 1,869 Total Assets 2,671,329 Liabilities Payables for Investment Securities Purchased 70 Collateral for Securities on Loan 66,970 Payables to Investment Advisor 1,066 Payables for Capital Shares Redeemed 2,965 Payables to Vanguard 5,869 Other Liabilities 1,725 Total Liabilities 78,665 Net Assets 2,592,664 At July 31, 2017, net assets consisted of: Amount ($000) Paid-in Capital 4,314,795 Overdistributed Net Investment Income (128,298) Accumulated Net Realized Losses (1,956,712) Unrealized Appreciation (Depreciation) Investment Securities 5 362,823 Foreign Currencies 56 Net Assets 2,592,664 • See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $60,444,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Restricted securities totaling $7,086,000, representing 0.3% of net assets. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $66,970,000 of collateral received for securities on loan. 5 Includes precious metals. ADR—American Depositary Receipt. PP—Private Placement. See accompanying Notes, which are an integral part of the Financial Statements. 13 Precious Metals and Mining Fund Statement of Operations Six Months Ended July 31,2017 ($000) Investment Income Income Dividends 1 10,969 Interest 343 Securities Lending—Net 674 Total Income 11,986 Expenses Investment Advisory Fees—Note B Basic Fee 1,745 Performance Adjustment 383 The Vanguard Group—Note C Management and Administrative 2,532 Marketing and Distribution 202 Custodian Fees 65 Shareholders’ Reports 156 Trustees’ Fees and Expenses 3 Total Expenses 5,086 Net Investment Income 6,900 Realized Net Gain (Loss) Investment Securities Sold (41,576) Foreign Currencies (176) Realized Net Gain (Loss) (41,752) Change in Unrealized Appreciation (Depreciation) Investment Securities 3,265 Foreign Currencies 69 Change in Unrealized Appreciation (Depreciation) 3,334 Net Increase (Decrease) in Net Assets Resulting from Operations (31,518) 1 Dividends are net of foreign withholding taxes of $890,000. See accompanying Notes, which are an integral part of the Financial Statements. 14 Precious Metals and Mining Fund Statement of Changes in Net Assets Six Months Ended Year Ended July 31, January 31, 2017 2017 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 6,900 15,861 Realized Net Gain (Loss) (41,752) (289,478) Change in Unrealized Appreciation (Depreciation) 3,334 1,394,398 Net Increase (Decrease) in Net Assets Resulting from Operations (31,518) 1,120,781 Distributions Net Investment Income (591) (39,024) Realized Capital Gain — — Total Distributions (591) (39,024) Capital Share Transactions Issued 416,005 1,114,214 Issued in Lieu of Cash Distributions 540 36,059 Redeemed (404,245) (1,084,078) Net Increase (Decrease) from Capital Share Transactions 12,300 66,195 Total Increase (Decrease) (19,809) 1,147,952 Net Assets Beginning of Period 2,612,473 1,464,521 End of Period 1 2,592,664 2,612,473 1 Net Assets—End of Period includes undistributed (overdistributed) net investment income of ($128,298,000) and ($143,537,000). See accompanying Notes, which are an integral part of the Financial Statements. 15 Precious Metals and Mining Fund Financial Highlights Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2017 2017 2016 2015 2014 2013 Net Asset Value, Beginning of Period $10.74 $6.22 $9.59 $10.38 $15.46 $22.14 Investment Operations Net Investment Income . 029 . 066 1,2 .175 .130 .243 1 .292 Net Realized and Unrealized Gain (Loss) on Investments (.137) 4.615 (3.397) (.920) (5.315) (5.962) Total from Investment Operations (.108) 4.681 (3.222) (.790) (5.072) (5.670) Distributions Dividends from Net Investment Income (. 002) (.161) (.148) — (. 007) (.710) Distributions from Realized Capital Gains — (.300) Return of Capital — (.001) — Total Distributions (. 002) (.161) (.148) — (. 008) (1.010) Net Asset Value, End of Period $10.63 $10.74 $6.22 $9.59 $10.38 $15.46 Total Return 4 -1.00% 75.99% -34.07% -7.61% -32.82% -26.13% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,593 $2,612 $1,465 $2,087 $2,302 $3,112 Ratio of Total Expenses to Average Net Assets 5 0.40% 0.43% 0.35% 0.29% 0.25% 0.26% Ratio of Net Investment Income to Average Net Assets 0.55% 0.65% 2 2.22% 3 1.33% 2.10% 1.62% Portfolio Turnover Rate 37% 29% 8% 62% 34% 30% The expense ratio, net investment income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Net investment income per share and the ratio of net investment income to average net assets include $.012 and 0.12% respectively, resulting from a special dividend from Lucara Diamond Corp. in September 201
